DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 26 are pending in this application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has cited a large number references on the IDS without indicating any significance or providing any explanation of relevance of any of the cited references.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  Please see MPEP 2004.13.
Therefore, based on the current IDS submission, the examiner has considered the cited references searchable in USPTO databases, other patent office databases, and/or commercial patent and non-patent literature databases in the same manner the examiner has searched all prior art as indicated in the search history of record. Cited references not searchable in these databases will be considered independently. Based on these considerations, the following notations are made.
Lee (U.S PreGrant Publication No. 2010/0028031 A1) teaches a replaceable unit to participate in an image forming job of an image forming apparatus includes a storage unit to store therein a driving condition corresponding to an operation environment, a detecting unit to monitor the operation environment, a controlling unit to detect a corresponding driving condition from the storage unit if the detecting unit detects the driving environment, and an interface unit to provide a main body of the image forming apparatus with the detected corresponding driving condition. Accordingly, the replaceable unit can be driven under optimum driving conditions.
Haixiong et al. (CN-109298615 A) is related to an invention provides a consumable chip, image forming equipment, an image forming method and a consumable material, wherein the consumable chip is mounted on the consumable material, the consumable material is mounted on the image forming equipment in a detachable manner, and specifically, the consumable chip comprises a storage unit and a control unit, the storage unit is used for storing reference high-voltage parameters, the control unit is used for acquiring a first parameter determined by the image forming equipment based on the reference high-pressure parameters, and generating a target high-pressure parameter satisfying a preset imaging condition based on the first parameter in combination with a preset input-output relationship. According to the technical scheme, the problem that manufacturers of the image forming equipment need to provide different printing products and consumable products for products sold in different regions is effectively solved; and optimal adaptation can be carried out for the image forming equipment in different batches and in different regions, the consumable materials in different batches and the consumable chips in different regions to achieve the most ideal printing effect.
Fukuda (CN-103197522 A) is related to an image forming apparatus that includes a photosensitive member (drum); a rotatable charging member for electrically charging the drum; a bias applying device for applying a charging bias to the charging member in the form of a DC voltage biased with an AC voltage; a current detector for detecting an AC current passing between the charging member and the drum; a temperature and humidity detector; a setting device for setting a condition of the charging bias on the basis of a plurality of detected AC currents passing between the charging member and the drum when a plurality of AC voltages depending on an output of the temperature and humidity detector are applied to the charging member; and a corrector for correcting the set condition of the charging bias on the basis of an output of the current detector when a predetermined AC voltage is applied to the charging member.
Shinsuke (CN-1139224 A) provides a voltage that is supplied to a charging member by a voltage supplying device, the charging member contacts a photosensitive body, which is rotating in a predetermined direction, in order to charge its surface, temperature of the charging member is detected by a temperature detector, and the voltage to be supplied by the voltage supplying device is corrected by a voltage correcting device in accordance with the result of detection by the temperature detector. At that time, since the quality of an image is stabilized by correction of a reference supplying voltage in accordance with a target electric potential variable depending on change of temperature of the charging member, the electric potential to be charged to the surface of the photosensitive body has a plurality of target values, a reference value of the voltage to be supplied by the voltage supplying device is set per each target value, and a correction rule for a supplying voltage to be corrected by the voltage correcting device is made different by a correction rule changing device per each reference value for a target value of each electric potential to be charged.
Lee Jae-Yoon (CN-205637426 A) provides an image forming device including a main body; a consumable unit detachable from and attachable to the main body, and including a CRUM chip; a storage which stores a detection list including information on counterfeit CRUM chips and a conversion serial information list including a plurality of conversion serial information each of which is converted from serial information stored in the CRUM chip according to a plurality of different predetermined rules; and a controller to limit use of the consumable unit, when verifying the consumable unit based on at least one of the detection list and the conversion serial information list fails.
Anderson et al. (EP-3263340) teaches a replaceable printing component includes a fluid supply chamber, and a printhead on the fluid supply chamber. The printhead includes a memory storing a factory identification code that comprises a combination of digitized analog performance parameters. The printhead also includes electronic test components from which the analog performance parameters have been measured.
Zhuhai (CN-110001210 A) provides a consumable chip, a consumable and an image forming system and relate to the technical field of consumable chips. The consumable chip comprises a memory. A first parameter and a second parameter determined based on the first parameter are stored in the memory. The first parameter is used for representing the use frequency of the consumable chip, and the second parameter is used for representing the current electrical performance of the consumable chip. By means of the arrangement, equipment connected with the consumable chip can be used for rapidly and effectively acquiring the electrical performance of the consumable chip; and moreover, when the corresponding operation is carried out on the basis of the electrical performance, the reliability of the operation can be ensured (for example, high printing quality can be ensured) on one hand, and on the other hand, the problem that the consumable chip is damaged due to improper operation can be avoided.
Zhuhai (CN-111158229 A)The embodiment of the invention relates to a consumable chip and a control method thereof, a consumable and an image forming device. The consumable is used for providing consumables for the image forming device, wherein the consumable chip comprises a memory used for storing the information of the consumables of the image forming device; a controller which is used for controlling the consumable chip to generate a preset signal to enable the image forming device to execute the target operation according to the preset signal, wherein the consumable chip is installed on the consumable, and the consumable is detachably installed on the image forming device. The consumable chip solves the problem that the resources of an imaging control module in the image forming device are insufficient under the condition that the cost is not increased.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10-15 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fushimi (Machine Translated JP-2016-0083917 A, hereinafter ‘Fushimi’).

With respect to claim 1, Fushimi teaches an image forming control method (e.g., a technique, ¶0003),  applied to a consumable chip, wherein the consumable chip is installed on a consumable, and the consumable is detachably installed on an image forming apparatus (e.g., applied to a chip 44a, where said chip 44a is provided on a ink container 44, and said ink container 44 can be detached on a stencil printing apparatus 1, ¶0028), the method comprising: obtaining second environmental data of environment where the consumable chip is currently located (e.g., reading (acquiring) environment information stored in said IC chip 44a, ¶0014, ¶0073, ¶0078, ¶0114); and 
determining a preset compensation value of an image forming control parameter corresponding to the second environmental data and a second preset conversion intermediate parameter corresponding to the second environmental data (e.g., upon reading said environmental information, compare said environmental information with another environmental information around the stencil printing apparatus, ¶0057, ¶0114, ¶0129); 
generating a first conversion parameter based on the preset compensation value and the second preset conversion intermediate parameter (e.g., upon comparing, a comparison result is performed, ¶0057, ¶0077, ¶0114 ); and 
sending the first conversion parameter to the image forming apparatus, wherein the first conversion parameter is configured to determine a target image forming control parameter that satisfies a preset image forming condition (e.g., use said comparison result to perform correction, ¶0057, ¶0084, ¶0114, ¶0129 - ¶0130).  

With respect to claim 2, Fushimi teaches the image forming control method according to claim 1, further including: sending the second environmental data to the image forming apparatus; wherein the second environmental data is configured to combine with first environmental data to determine whether the second environmental data satisfies expectation; and the first environmental data is environmental data of internal environment of the image forming apparatus (e.g., it simply takes both environmental information in order to compare (by determining) and perform correction, ¶0057, ¶0084, ¶0114, ¶0129 - ¶0130).  

With respect to claim 3, Fushimi teaches the image forming control method according to claim 1, determining the preset compensation value of the image forming control parameter corresponding to the second environmental data and the second preset conversion intermediate parameter corresponding to the second environmental data includes: determining the preset compensation value based on the second environmental data and a stored corresponding relationship between environmental data and compensation values corresponding to image forming control parameters (e.g., it simply takes both environmental information in order to compare (by determining) and perform correction, ¶0057, ¶0084, ¶0114, ¶0129 - ¶0130).  

With respect to claim 4, Fushimi teaches the image forming control method according to claim 1, determining the preset compensation value of the image forming control parameter corresponding to the second environmental data and the second preset conversion intermediate parameter corresponding to the second environmental data includes: determining the second preset conversion intermediate parameter based on the second environmental data and a stored corresponding relationship between environmental data and conversion intermediate parameters (e.g., when performing correction, a table is also used to compare and define difference, ¶0058 - ¶0059, ¶0114, Fig. 5).  

With respect to claim 10, Fushimi teaches an image forming apparatus (i.e., a stencil printing apparatus 1, ¶0028), installed with a consumable, wherein the consumable is installed with a consumable chip (e.g. provided with a ink container 44, wherein the ink container 44 has a chip 44a, ¶0028), and the consumable chip includes a chip control unit , (e.g., a chip control means, ¶0060) comprising: 
a first detection unit, configured to detect and obtain first environmental data of internal environment of the image forming apparatus (e.g., detecting means for detecting a temperature inside a component, ¶0034); 
a second detection unit, configured to detect second environmental data of environment where the consumable chip is located (e.g., another detecting means, ¶0034 - ¶0035, ¶0099, ¶0125); 
the chip control unit, configured to obtain the second environmental data of the environment where the consumable chip is located (e.g., reading (acquiring) environment information stored in said IC chip 44a, ¶0014, ¶0073, ¶0078, ¶0114); 
determine a preset compensation value of an image forming control parameter corresponding to the second environmental data and a second preset conversion intermediate parameter corresponding to the second environmental data(e.g., upon reading said environmental information, compare said environmental information with another environmental information around the stencil printing apparatus, ¶0057, ¶0114, ¶0129); 
generate a first conversion parameter based on the preset compensation value and the second preset conversion intermediate parameter (e.g., upon comparing, a comparison result is performed, ¶0057, ¶0077, ¶0114); and send the first conversion parameter to an image forming control unit of the image forming apparatus (e.g., use said comparison result to perform correction, ¶0057, ¶0084, ¶0114, ¶0129 - ¶0130); and 
the image forming control unit (e.g., a control unit 10, ¶0029), configured to receive the first conversion parameter corresponding to the preset compensation value of the image forming control parameter sent by the consumable chip (e.g., configured to read the comparison result, ¶0029, ¶0043); 
determine a first preset conversion intermediate parameter corresponding to the first environmental data; based on the first preset conversion intermediate parameter, perform the conversion processing on the first conversion parameter using a preset second conversion algorithm to obtain the preset compensation value (e.g., upon reading the comparison result, automatically adjust setting values, ¶0043); and 
based on the preset compensation value and a preset image forming control parameter, determine a target image forming control parameter that satisfies a preset image forming condition according to a preset algorithm (e.g., based on the adjusted setting values, make correction ¶0044 - ¶0045, ¶0052, ¶0059).  

With respect to claim 11, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 12, it's rejected for the similar reasons as those described in connection with claim 2.

With respect to claim 13, it's rejected for the similar reasons as those described in connection with claim 3.

With respect to claim 14, it's rejected for the similar reasons as those described in connection with claim 4.

With respect to claim 15, Fushimi teaches the consumable chip according to claim 11, wherein: the consumable chip includes a second detection unit configured to detect the second environmental data of the environment where the consumable chip is located (e.g., another detecting means, ¶0034 - ¶0035, ¶0039, ¶0125). 



With respect to claim 21, Fushimi teaches a consumable, comprising: a housing; a developer accommodating portion; and the consumable chip according to claim 11 (e.g., these features are well-known in the art of inkjet printers: design choice).

With respect to claim 22, Fushimi teaches the consumable according to claim 21, further including: a developer conveying element, configured to convey a developer (e.g., these additional features are also well-known in the art of inkjet printers: design choice, ¶0085).  

With respect5 to claim 23, Fushimi teaches the consumable according to claim 22, further including: a photosensitive drum;  and a charging roller, configured to charge the photosensitive drum (e.g., these additional features are also well-known in the art of inkjet printers: design choice, ¶0037).

With respect to claim 24 (in which depends on claim 21), it's rejected for the similar reasons as those described in connection with claim 15.

With respect to claim 25 (in which depends on claim 11), it's rejected for the similar reasons as those described in connection with claim 23.


With respect to claim 26 (in which depends on claim 25), it's rejected for the similar reasons as those described in connection with claim 15 or 24.

Allowable Subject Matter

Claims 5 - 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 5, none of the cited references teaches the image forming control method according to claim 1, after sending the first conversion parameter to the image forming apparatus, further including: receiving a second conversion parameter generated by data to-be-written which is to be written to the consumable chip, verification data configured to determine correctness of the data to-be-written, and a third preset conversion intermediate parameter; and sending preset response information to the image forming apparatus based on the second conversion parameter, wherein the preset response information is configured to determine whether the data to-be-written has been successfully written to the consumable chip. 

Claims 6 – 9 are allowable because these depends on claims 5 – 8, respectively.

With respect to claim 16, none of the cited references teaches the consumable chip according to claim 11, wherein: the chip control unit is configured to receive a second conversion parameter, generated by a third preset conversion intermediate parameter, data to-be-written to be written to the consumable chip, and verification data configured to determine correctness of the data to-be- written: and send preset response information to the image forming apparatus based on the second conversion parameter, wherein the preset response information is configured to determine whether the data to-be-written has been successfully written to the consumable chip.

Claims 17 – 20 are allowable because these depend on claims 16 – 19, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/                  Primary Examiner, Art Unit 2674